Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 1 of 10




           EXHIBIT I
     Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 2 of 10




                                     PUBLIC VERSION

              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                      Washington, D.C.



In the Matter of

CERTAIN COLOR INTRAORAL SCANNERS                                        [NV' N0' 337-TA-1091
AND RELATED HARDWARE AND SOFTWARE


         INITIAL DETERMINATION ON VIOLATION OF SECTION 337 AND
           RECOMMENDED DETERMINATION ON REMEDY AND BOND

                          Administrative Law Judge Clark S. Cheney

                                        (March 1, 2019)

Appearances:

For the Complainant Align Technology, Inc. .'

Blair M. Jacobs, Esq., Christina A. Ondrick, Esq., John S. Holley, Esq., and Mark Consilvio,
Esq. of Paul Hastings LLP of Washington, DC.

Thomas A. Counts, Esq. of Paul Hastings LLP of San Francisco, CA.

Raymond W. Stockstill, Esq. of Paul Hastings LLP of Costa Mesa, CA.

Joshua M. Bennett, Esq. of Paul Hastings LLP of New York, NY.

For the Respondents 3Shape A/S. 3Shape Trios A/S. and 3Shape Inc.:

Goutam Patnaik, Esq., Tuhin Ganguly, Esq., David J. Shaw, Esq. of Pepper Hamilton LLP of
Washington, DC.                      ­

William D. Belanger, Esq., Gregory D. Len, Esq., Frank D. Liu, Esq., Brittanee L. Friedman,
Esq., L. Andrew Tseng, Esq. of Pepper Hamilton LLP of Boston, MA.

Charles F. Koch, Esq. of Pepper Hamilton LLP of Redwood City, CA.

S. Lloyd Smith, Esq., Kimberly E. Coghill, Esq., Kyle Tsui, Esq. of Buchanan Ingersoll &
Rooney PC of Alexandria, VA.

Philip L. Hirschhorn, Esq. of Buchanan Ingersoll & Rooney PC of New York, NY.


                                                I
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 3 of 10




                                       PUBLIC VERSION

               UNITED STATES INTERNATIONAL TRADE COMMISSION

                                         Washington, D.C.


In the Matter of

CERTAIN COLOR INTRAORAL SCANNERS                                            INv' N0' 337-TA-1091
AND RELATED HARDWARE AND SOFTWARE


          INITIAL DETERMINATION ON VIOLATION OF SECTION 337 AND
            RECOMMENDED DETERIVIINATIONON REMEDY AND BOND

                            Administrative Law Judge Clark S. Cheney

                                          (March 1, 2019)

        Pursuant to the Notice of Investigation, 82 Fed. Reg. 60418 (Dec. 20, 2017), this is the

ﬁnal Initial Determination in the matter of Certain Color Intraoral Scanners and Related

Hardware     and Soﬁware,       Investigation No. 337-TA-1091.            19 C.F.R. §§ 210.10(b),

210.42(a)(1 )(i).

        For the reasons stated herein, I have determined that no violation of section 337 of the

Tariff Act of 1930, as amended, has occurred in the importation into the United States, the sale for

importation, or the sale within the United States after importation of certain color intraoral scanners

and related hardware and software alleged to infringe U.S. Patent No. 8,363,228 (“the ’228

patent”); U.S. Patent N0. 8,451,456 (“the ’456 patent”); U.S. Patent No. 8,675,207 (“the ’207

patent”); U.S. Patent No. 9,101,433 (“the ’433 patent”).         I have further determined that the

investigation should be temiinated with respect to articles alleged to infringe U.S. Patent No.

6,948,931 (“the ’931 patent”); and U.S. Patent No. 6,685,470 (“the ’470 patent”), without a

ﬁnding of violation.




                                                   6
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 4 of 10




                                       PUBLIC VERSION

I.     INTRODUCTION

       A.      Procedural History

       On November 14, 2017, complainant Align Technology, Inc. of San Jose, California

(“Align”) ﬁled a complaint alleging violations of section 337 based upon the importation into the

United States, the sale for importation, and the sale within the United States after importation of

certain color intraoral scanners and related hardware and soﬁware by reason of infringement of

one or more of U.S. Patent No. 8,363,228 (“the ’228 patent”); U.S. Patent No. 8,451,456 (“the

’456 patent”); U.S. Patent No. 8,675,207 (“the ’207 patent”); U.S. Patent No. 9,101,433 (“the

’433 patent”); U.S. Patent No. 6,948,931 (“the ’93l patent”); and U.S. Patent No. 6,685,470

(“the ’470 patent”). 82 Fed. Reg. 60418 (Dec. 20, 2017).

        On December 20, 2017, the Commission instituted this investigation to detennine:

        whether there is a violation of subsection (a)(1)(B) of section 337 in the importation
        into the United States, the sale for importation, or the sale within the United States
        aﬁer importation of certain color intraoral scanners and related hardware and
        soﬂware by reason of infringement of one or more of claims 1, 2, 4, 5, 7, 18, 20,
        21, and 26 of the ’228 patent; claims 1-8 and 15-18 of the ’456 patent; claims 1,2,
        4, and 15-21 of the ’207 patent; claims 1, 4, 7, 10, 12, and 14 of the ’433 patent;
        and claims 1-12 of the ’93l patent; and claims 1-12 of the ’470 patent, and whether
        an industry in the United States exists as required by subsection (a)(2) of section
        337.

Id.

        The named respondents were 3Shape A/S of Copenhagen, Denmark; and 3Shape Inc. of

 Warren, New Jersey. See id. at 60419. On March 15, 2018, I granted A1ign’sunopposed motion

 to amend the complaint and notice of investigation to add 3Shape Trios A/S of Copenhagen,

 Demnark as an additional respondent in this investigation. Order No. 11; see also Notice of a

 Commission Determination not to Review an Initial Determination Granting a Motion for Leave

 to Amend the Complaint and Notice of Investigation to Add Respondent (Mar. 26, 2018) (EDIS



                                                   7
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 5 of 10




                                       PUBLIC VERSION


Doc. ID 640017). Throughout the investigation, all parties have referred to the three 3Shape

entities collectively as “3Shape,” and I follow that convention in this determination.

       The Commission investigative staﬁ°is not a party to this investigation.

       On, May 18, 2018, I denied 3Shape’s motion for summary determination and termination

of the investigation based on a forum selection clause in a Scanner Agreement between Align and

3Shape Trios A/S. Order No. 23. On July 10, 2018, I granted A1ign’s unopposed motion for

termination of the investigation with respect to claim 7 of the ’456 patent; claims 1-4, 7, and 10 of

the ’433 patent; claims 4-12 of the ’470 patent; and claims 4-12 of the ’931 patent. Order No. 27;

see also Notice of a Comm’n Det. not to Review an Initial Det. Granting a Mot. for Partial Term.

of the Inv. Based on Withdrawal of Certain Claims (Aug. 7, 2018) (EDIS Doc. H) 652179). On

July ll, 2018, I denied 3Shape’s motion for summary determination of no violation with respect

to the entity 3Shape Inc. Order No. 28. On September 6, 2018, I denied 3Shape’s motion to

terminate the investigation with respect to the ’470 and ’931 patents on the basis that those patents

would expire six days before the May 20, 2019, target date then in effect for this investigation.

Order No. 34.

        I convened an evidentiary hearing on September 17-21, 2018, to determine whether section

337 has been violated by reason of the importation into the United States, the sale for importation,

or the sale within the United States after importation of allegedly infringing color intraoral

scanners and related hardware and software. Following the close of the evidentiary hearing, a

lapse in govemment appropriations from December 22, 2018, through January 25, 2019, caused

the Commission to temporarily cease regular operations, which precluded completion of this initial

determination. On January 29, 2019, I issued an initial determination extending the target date in




                                                  8
     Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 6 of 10




                                     PUBLIC VERSION


this investigation to July 1, 2019, which correspondingly extended the deadline for certifying the

record and a final initial determination on violation to March 1, 2019. Order No. 39.

       B.      The Parties

               1.     Complainant Align Technology, Inc.

       Align is a publicly-traded corporation organized and existing under the laws of the State of

Delaware, with its principal place of business located at 2820 Orchard Parkway, San Jose,

California 95134. 2d Am. Compl. at 1]13. Align is the owner by assignment of the asserted patents

in this investigation. See JX-0001 at Cover; JX-0002 at Cover; IX-0039 (assignment record); JX­

0040 (assignment record); JX-0041 (assignment record).


               2.      The 3Shape Respondents

        3Shape A/S, 3Shape Trios A/S, and 3Shape Inc. are “sister” corporations that are wholly­

owned subsidiaries of 3Shape Holdings A/S. See RPB at 13.


                       a)     3Shape Trios A/S

        3Shape Trios A/S is a Danish corporation with its principal place of business at I-Iolmens

Kanal 7, 1060 Copenhagen K, Denmark. 3Shape Trios A/S develops and sells the accused Trios

scanners, including the Trios application soﬁware and ScanSuite Trios software included on those

scanners. See RPB at 13.


                       b)      3Shape A/S

        3Shape A/S is a Danish corporation with its principal place of business at Hohnens Kanal

 7, 1060 Copenhagen K, Denmark. 3Shape represents that 3Shape A/S develops and sells certain

 “lab scanner” products not accused in this investigation. 3Shape A/S also develops, sells, and

 licenses 3Shape’s accused Dental System and Ortho System soﬂware. See RPB at 13.



                                                 9
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 7 of 10




                                      PUBLIC VERSION

                      c)      3Shape Inc.

       3Shape Inc. is a Delaware corporation with a principal place of business at 10

Independence Boulevard, Suite 150, Warren, New Jersey 07059. 3Shape represents that “3Shape

Inc. is 3Shape’s regional support entity for North America. It supports 3Shape’s U.S. distributors,

or ‘resellers’ by providing marketing and after-sales support and training, including administering

3Shape’s warranty, repair, and replacement program.” RPB at 13.

       C.      The Asserted Patents

       Align asserts two categories of patents in this investigation: (1) the color scanner patents

and (2) the gingival deformation patents.


               1.      The Color Scanner Patents

       The parties refer to the ‘Z28, ’456, ’207, and ’433 patents collectively as “the color scanner

patents.”

        United States Patent Number 8,363,228, entitled “Method and Apparatus for Colour

Imaging a Three-Dimensional Structure,” issued to Noam Babyoff on January 29, 2013. JX-0003

at cover page. The patent issued from Application Number 13/333,351, ﬁled on December 21,

2011, and claims priority to provision application No. 60/580,109, ﬁled on June 17, 2004, and

provisional application No. 60/580,108 ﬁled on June 17, 2004. Id. The patent, on its face, is

assigned to Cadent Ltd. Id. Align acquired ownership of the patent through assignment. See

JX-0039.

        United States Patent Number 8,451,456 entitled “Method and Apparatus for Colour

Imaging a Three-Dimensional Structure,” issued to Noam Babyoff on May 28, 2013. JX-0004 at

cover page. The patent issued from Application Number 13/620,159, ﬁled on September 14, 2012,

and claims priority to provisional application No. 60/580,109, ﬁled on June 17, 2004, and


                                                 10
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 8 of 10



                                      PUBLIC VERSION


See Tr. at 677:6-678:2. Align makes no attempt to explain why its expert could not calculate a

price differential based on a comparison of the sale price charged to end-users of each scatmer.

Indeed, the record indicates that one reseller—Patterson Dental—sells both iTero and Trios

scanners, making the absence of such a comparison particularly suspect. See Tr. at 421:25-422:5;

JX-0192 at 1]2. I also note that in other investigations, differences in distribution models have not

prevented experts from conducting price comparisons based on retail prices. See Certain Dental

Ceramics, Products Thereof and Methods of Making the Same, Inv. No. 337-TA-1050, Initial

Determination on Violation of Section 337 and Recommended Determination on Remedy and

Bond at 107-110 (Aug. 28, 2018) (summarizing the parties’ competing price differential

calculations where complainants and respondents used different distribution models).

        Align has not demonstrated that it would impractical to calculate a bond rate based on the

retail price differential between the iTero and Trios scanners. Rather, the evidence suggests that

Align simply did not attempt to calculate a price differential, even though the record reveals at

least one distributor that sells both products to end users. See Tr. at 421 :25-422:5; JX-0192 at 1]2.

Because Align bears the burden to support the 100% bond rate it has proposed, but has not carried

that burden, I recommend that the Commission enter a bond rate of 0% should it ﬁnd a violation.



IX.     INITIAL DETERMINATION

        Based on the foregoing, I have determined that no violation of section 337 of the Tariff Act

of 1930, as amended, has occurred in the importation into the United States, the sale for

importation, or the sale within the United States aﬂer importation of certain color intraoral scanners

and related hardware and soﬂware with respect to U.S. Patent No. 8,363,228; U.S. Patent No.

 8,451,456; U.S. Patent N0. 8,675,207; or U.S. Patent No. 9,101,433. I have further determined



                                                 155
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 9 of 10




                                       PUBLIC VERSION


the investigation should be terminated with respect to articles alleged to infringe U.S. Patent No.

6,948,931 and U.S. Patent No. 6,685,470 without a ﬁnding of violation.

       I hereby certify to the Commission this Initial Determination and the Recommended

Determination.

       The Secretary shall serve the conﬁdential version of this Initial Determination upon

counsel who are signatories to the Protective Order (Order No. 1) issued in this investigation. A

public version will be served at a later date upon all parties of record.

        Pursuant to I9 C.F.R. § 210.42(h), this Initial Determination shall become the

determination of the Commission unless a party ﬁles a petition for review pursuant to 19 C.F.R.

§ 2l0.43(a) or the Commission, pursuant to 19 C.F.R. § 210.44, orders on its own motion a review

of the Initial Determination or certain issues therein.

        Within seven days of the date of this document, each party shall submit a statement to

Cheney337@ustic.gov stating whether or not it seeks to have any portion of this document

redacted from the public version. Any party seeking to have any portion of this document redacted

ﬁ'om the public version thereof shall attach a copy of this document with red brackets indicating

any portion asserted to contain conﬁdential business information.”          The parties’ submissions

concerning the public version of this document should not be ﬁled with the Commission Secretary.



SO ORDERED.

                                                     Clark S. Cheney
                                                     Administrative Law Judge

'7 If the parties submit excessive redactions, they may be required to provide an additional written
statement, supported by declarations from individuals with personal knowledge, justifying each
proposed redaction and speciﬁcally explaining why the information sought to be redacted meets
the deﬁnition for conﬁdential business information set forth in Commission Rule 201.6(a). 19
C.F.R. § 201 .6(a).

                                                  156
      Case 6:19-cv-00680-ADA Document 16-5 Filed 02/27/20 Page 10 of 10

CERTAIN COLOR INTRAORAL SCANNERS AND                               Inv.’N0. 337-TA-1091
RELATED HARDWARE AND SOFTWARE


                          1



                        PUBLIC CERTIFICATE OF SERVICE                         '

       I, Lisa R. Barton, hereby certify that the attached INITIAL DETERMINATION ON
VIOLATION OF SECTION 337 AND RECOMMENDED DETERMINATION ON
REMEDY AND BOND has been served by hand upon the following parties as indicated, on
July 15, 2019


  .                                                                                       t

                                               Lisa R. Barton, Secretary
                                               U.S. International Trade Commission
                                               500 E Street, SW, Room 112
                                               Washington, DC 20436
On Behalf of Complainant Align Technology, Inc.:i
Blair M. Jacobs, ESQ.                                        |:] Via Hand Delivery
PAUL HASTINGS LLP                                            IQ/ViaExpress Delivery
875 15mStreet’ NW‘                                           E] Via First Class Mail
Washington, DC 20005                                         D other                 a
On Behalf of Respondents 3Shape A/S and 3Shap£, lnc.:

Goutam Patnaik, Esq.                                         Cl Via Hand Delivery
PEPPER HAMILTON LLP                                          gfvia ExpressDelivery
2°90 K S“'=°*»N-W                                            CI Via First Class Mail
Suite 600
Washington,
        DC20006-1865                                         '3O‘h°r=M
